On a motion to dismiss:
Mebbick, C. J.
There is a motion in this case to dismiss the appeal, *30on tlie ground that two of tlio obligors to the instrument sued upon have not been made parties to the append.
The appollants’ eounsel replies, that it was not necessary, beeausc they were never cited or made parties to the suit in the lower court.
This answer is sufficient. The appellant is not required to look beyond the record, and cite persons on appeal who were not parties to the judgment rendered by the lower court.
It is ordered, that the appellee take nothing by his rule.